In a proceeding pursuant to CPLR article 78, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Delaney, J.), dated July 18, 1980, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. In informal proceedings conducted by the adjustment committee of a New York correctional facility, strict due process standards are not required (Matter of Amato v Ward, 41 NY2d 469), and a record of such proceedings before said committee, likewise, is not required (7 NYCRR Part 252). Further, the adjustment committee is not obligated to make findings as to whether an inmate has violated any particular rule or regulation (Matter of Amato v Ward, supra). In this particular instance, the action taken by the committee was withdrawal of the recreation privileges of the petitioner for 15 days. Such disposition was réviewable by the superintendent of the facility in which the petitioner was housed (7 NYCRR 270.1). Since petitioner failed to comply with the review process as mandated, Special Term properly dismissed the proceeding (Matter of Scott v Smith, 77 AD2d 681). Damiani, J. P., Lazer, Cohalan and Bracken, JJ., concur.